Opinion issued August 29, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01120-CV
                            ———————————
                      GARY D. PENTECOST, Appellant
                                        V.
                      U-HAUL CO. OF TEXAS, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-74757


                          MEMORANDUM OPINION

      Appellant, Gary D. Pentecost, has neither established indigence nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). On March 8, 2019, appellant was notified that this appeal was subject to

dismissal. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellant did not respond.
Accordingly, we dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                        2